Matter of Ehrlich (2021 NY Slip Op 02390)





Matter of Ehrlich


2021 NY Slip Op 02390


Decided on April 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
LEONARD B. AUSTIN, JJ.


[*1]In the Matter of Richard E. Ehrlich, admitted as Richard Eugene Ehrlich, a suspended attorney. (Attorney Registration No. 2091908)




DECISION & ORDERMotion by Richard E. Ehrlich for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Ehrlich was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 10, 1986, under the name Richard Eugene Ehrlich. By opinion and order of this Court dated January 29, 2020, Mr. Ehrlich was suspended from the practice of law for a period of six months, effective February 28, 2020 (Matter of Ehrlich, 181 AD3d 57). Mr. Ehrlich's first motion for reinstatement was denied by decision and order on motion of this Court dated December 11, 2020, with leave to renew upon proper papers, including an affidavit of compliance in proper form (see 22 NYCRR 1240.15[f]).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Richard Eugene Ehrlich is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Richard Eugene Ehrlich to the roll of attorneys and counselors-at-law.MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court